Citation Nr: 1020807	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-25 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from March 1983 until 
March 1, 1987, from which he was honorably separated; he then 
served from March 2, 1987 until November 1988, but his 
discharge from this period was classified as dishonorable for 
VA purposes; and, the Veteran is therefore barred from 
receiving benefits for any disability that was caused by or 
aggravated during this second period of service. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision. 

At his hearing, the Veteran indicated that he wished to file 
a claim of entitlement to service connection for a stomach 
disability caused by medication taken to treat his right hip 
disability, as this claim has not yet been adjudicated, it is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran was involved in a motor vehicle accident in 1978, 
prior to enlisting in military service, in which he incurred 
a right hip fracture that required surgery and the insertion 
of a metallic pin to repair.  The Veteran enlisted in the 
military five years later, and he testified at a hearing 
before the Board in May 2009 that he had fully recovered from 
the motor vehicle accident at time of entry.

Service treatment records show that the Veteran was examined 
by a private doctor in October 1982 to determine his fitness 
for enlistment.  The doctor noted that the Veteran incurred a 
posterior dislocation of the right hip and underwent an open 
reduction with an internal fixation of the acetabular 
fragment.  The doctor added that the Veteran had done well 
post-operatively and had not had any additional problems, or 
required any additional treatment since that time.  On 
examination the Veteran showed excellent range of motion in 
the right hip in all planes without any discomfort.  There 
was no atrophy and the Veteran could assume a full squatting 
position and could walk in that position.  X-rays of the 
right hip showed the hip to be well seated with no evidence 
of necrosis.  The doctor opined that the Veteran was capable 
of doing any activity, had no significant residual, and 
should be able to carry out all duties required by military 
service.

A medical officer also examined the Veteran in October 1982.  
The Veteran had a normal motion examination and x-rays showed 
a well-healed hip.  The military officer stated that the 
Veteran had excellent results at the examination and found no 
residual hip difficulty (although it was noted that he had a 
screw in his hip).  Based on this report and the letter, the 
Veteran was cleared for active duty.

In September 1984, the Veteran presented for right hip 
treatment, and it was noted that he had been complaining 
about the screw in his right hip for 2-3 months.  The Veteran 
stated that he was having hip and lower back pain and was 
having difficulty running and sitting.  The medical officer 
noted that the Veteran favored his right leg and had a slight 
limp.  Range of motion was not completely full, and x-rays of 
the right hip showed degenerative joint disease.  The Veteran 
was diagnosed with degenerative joint disease and was 
referred for an orthopedic consult to determine his fitness 
for duty.  

At the orthopedic consult, the Veteran was found to be fit 
for duty, but he was given an L-2 profile and instructed to 
run and march at his own pace and distance.  The Veteran was 
allowed to run for his PT test.  In October 1984, the profile 
was made permanent, but no other hip related complaints were 
recorded by the Veteran's service treatment records during 
his good period of service.

It is noted that the Veteran went AWOL on several occasions 
after March 2, 1987; and, as such, his service from March 2, 
1987 until his discharge in November 1988 cannot be 
considered time on active duty for the purposes of 
aggravation.

Service treatment records from September 1987 show that the 
Veteran was seen for hip pain that was located at the place 
the screw was inserted.  The medical officer noted that the 
Veteran was running a lot (30 miles per week), and his 
impression was that the Veteran had a right hip injury that 
had existed prior to service.  X-rays showed small 
degenerative osteophytes arising from the femoral head in the 
right leg, which were thought to be posttraumatic in nature.  
The Veteran was found to be doing well and was considered fit 
for full duty.  

Service treatment records also show that the Veteran played 
some basketball during this dishonorable period of service as 
he injured his ankle in May 1987 and again in January 1988 
while playing basketball.

The Veteran testified that approximately a year into service 
he sought treatment for hip pain.  He indicated that he was 
the third fastest person in his platoon in the two-mile run 
prior to his hip bothering him, but he reported dropping to 
sixth once the pain set in.  He stated that this led him to 
seek treatment and that as a result he was placed on a 
permanent profile.  The Veteran indicated that he continued 
to run in service, but he was unable to run like he had 
before.  

Following service, the Veteran indicated that he worked in 
construction from 1988 until 2004 when he injured his knee.  
He reported having worked a number of odd jobs shortly after 
service, before sticking with the construction.  During this 
time, the Veteran reported that he self-medicated to deal 
with the pain.  He added that approximately a year after 
service he sought emergency room treatment to obtain the 
oxaprozin and naproxen.  He stated that he first visited the 
emergency room at the University of Kentucky and later sought 
treatment at various hospitals in Tennessee (namely Fort 
Sanders, Parkwest, the University of Tennessee, St. Mary's 
and Mercy).

The Veteran also reported receiving treatment from a Dr. 
Harold Cates, who found that the Veteran had posttraumatic 
arthritis in his right hip in March 2007 that would require a 
total hip arthroplasty.

VA treatment records from June 2007 show that the Veteran has 
traumatic arthritic changes in the right hip.  It was also 
noted that the Veteran had an industrial accident in 2004 in 
which he broke his right knee.  He subsequently had an ORIF 
of his right tibial plateau fracture.  It was noted that the 
Veteran was doing fine, until he went back to work at which 
point he began having pain in his right leg.  There is also 
evidence that the Veteran now has arthritis in both hips.

The Veteran asserts that following his knee injury, he was no 
longer able to maintain his hips, because walking was a big 
part of his routine.  He also believes that he was going to 
require a hip replacement even before the knee injury. 

In this case, it is unclear whether the Veteran's right hip 
disability, which clearly existed prior to service, was 
aggravated during his good period of service from March 1983 
to March 1, 1987.  The Veteran did seek treatment for and was 
given a permanent profile for his hip during his period of 
honorable service.  He was also first diagnosed with 
degenerative joint disease of the right hip during this 
period.  Additionally, the Veteran is competent to report the 
hip pain that he experienced in service.  

However, following his period of honorable service, the 
Veteran remained very active during his dishonorable period 
of service, as there is evidence that he continued to run (up 
to 30 miles in a week according to one treatment record) and 
to play basketball.  Additionally, the Veteran worked in 
construction for a number of years following service, and 
during this time he incurred a serious knee injury. 

As such, a medical opinion of record is necessary to 
determine whether the Veteran's right hip condition 
permanently worsened during his good period of service; and, 
if so, whether the worsening was beyond the natural 
progression of the condition.  

Additionally, at his hearing, the Veteran testified that he 
was placed on Social Security Administration (SSA) disability 
in part as a result of his right hip.  It does not appear 
that the RO attempted to obtain the records associated with 
this award.  The Court of Appeals for Veterans Claims (the 
Court) has held that relevant medical records from SSA, 
pertaining to any original or continuing award of disability 
benefits, should be requested and associated with the claims 
file before a decision is rendered on a Veteran's claim.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  In 
the present case, the Veteran's claim involves a disability 
of the right hip.  As such, VA is obliged to attempt to 
obtain and consider any records considered in the award of 
SSA benefits.  See 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 
C.F.R. § 3.159(c)(2) (2009); see also Diorio v. Nicholson, 20 
Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain consent 
to obtain any post-service private treatment 
he has received that is not already of 
record (including records from the 
University of Kentucky  and from various 
hospitals in Tennessee (namely Fort Sanders, 
Parkwest, the University of Tennessee, St. 
Mary's and Mercy)), then obtain any records 
identified.

2.  Contact the Social Security 
Administration (SSA) to obtain any records 
associated with the Veteran's claim for 
disability benefits.  All efforts to obtain 
SSA records should be fully documented, and 
a negative response should be provided if 
records are not available.

3.  Schedule the Veteran for a VA 
examination, the examiner should be provided 
with the Veteran's claims file and should 
fully review it.  The examiner should 
specifically determine whether it is at 
least as likely as not (50 percent or 
greater probability), that the Veteran's 
right hip was aggravated by his time in 
service.  

The examiner is instructed that the term 
"aggravated" is a term of art and means 
that a disability that existed prior to 
service (such as the Veteran's right hip) 
was both permanently worsened by a Veteran's 
military service, and that such worsening 
was beyond the natural progression of the 
condition. 

The examiner should first address whether 
the Veteran's right hip disability was 
permanently worsened during his good period 
of service (e.g. from his enlistment in 
March 1983 until March 1, 1987).  In 
considering this, the examiner should 
discuss the Veteran's medical history 
regarding the right hip prior to service, 
during his March 1983 to March 1, 1987 good 
period of service and the time following 
this good period of service.  In this 
discussion, the examiner should note the 
activities the Veteran was involved in 
during these periods of time..    

The examiner is advised that temporary or 
intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be 
considered "aggravation in service" unless 
the underlying condition, as contrasted with 
symptoms, has worsened

If the examiner determines that the 
Veteran's right hip disability was 
permanently worsened during his good period 
of service (March 1983 to March 1, 1987), 
the examiner should then address whether 
such worsening was beyond the natural 
progression of the condition.

A complete rationale should be provided for 
any opinion expressed.

4.  After the above action has been 
accomplished, the RO should undertake any 
other indicated development and then re-
adjudicate the Veteran's claim.  If the 
benefits sought on appeal are not granted, 
send the Veteran and his representative a 
supplemental statement of the case and give 
them time to respond to it before returning 
the file to the Board for further appellate 
consideration of the claim.
 
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

